DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 10/29/2020, Applicant, on 01/27/2021, amended claims. Claims 1-4 and 6-11, 13-17, and19-20 are pending in this application and have been rejected below. Claims 5, 12, and 18 have been cancelled.
Response to Amendment
Applicant’s amendments are received and acknowledged.
Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant contends that training and employing a neural network…, generating user interfaces…, ands navigating between screens do not fall into the abstract idea groupings and is therefore eligible.
The Examiner respectfully disagrees. With regards to  the use of machine learning (neural networks), the additional element is recited at a high level of generality, which merely amounts to using a general purpose computer as a tool to “apply” the abstract idea and/or is further merely an attempt to limit the abstract idea to a particular technological environment of using known machine learning techniques to perform the data calculation steps of the abstract idea which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (MPEP 2106.05(f)).  Generating user interfaces amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). Regarding navigating between screens to initiate action, this limitation is part of the abstract idea, specifically organizing human activity (i.e. business relations). The Examine points to the Applicant’s Specification to further exemplify how the user would initiate the action via a suitable input device. (See [0059]; The interface may include any number of any types of input or actuation mechanisms (e.g., buttons, icons, fields, boxes, links, etc.) disposed at any locations to enter/display information and initiate desired actions via any suitable input devices (e.g., mouse, keyboard, etc.)).


Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to 35 U.S.C. 103 are fully considered but unpersuasive and/or moot in view of the new grounds of rejection herein.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	 Claims 1-4, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Regarding Claims 1, 8, and 15:
	Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the Claim 1 is directed to a method and Claims 8 and 15 are articles of manufacture all of which are statutory categories.
Step 2A, Prong One – Claim 1 recites a series of steps for a performing cognitive analytics:
extracting, by… , for respective groups of a plurality of groups of a business unit of an organization, human resource information from stored business information, the human resource information including, for employees of the respective groups, salary information and employee experience information;

 extracting, by the…, for the respective groups, cost information, productivity information, quality information, and attrition data from the business information; 
providing, by…, for the respective groups, at least the human resources information, the cost information, the productivity information, the quality information, and the attrition data to a model… , the model producing respective scores for the plurality of groups;
 ranking, by the…, the plurality of groups based at least partly on the respective scores; and outputting, by the…, the ranking of the plurality of groups. 
obtaining, by the processing device, business data of one or more competitors from one or more public sources;
comparing,… the business data of the one or more competitors with business data of the organization related to at least one of one or more products and one or more services common to the competitor and the organization to determine one or more business metrics of the organization that are lagging behind one or more business metrics of the one or more competitors;
training,…a second model… based on historical data of business organizations, actions taken to improve specific business metrics, and success of the actions, wherein the second model includes a second… and is trained to produce one or more actions with a highest probability of increasing business metrics;

outputting… the one or more actions produced from the second model for increasing the one or more lagging business metrics on the…
navigating, by the processing device, between the plurality of interface screens to initiate the one or more actions from the user interface. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The claims utilize a system of at least a processing device, a memory device machine learning, and a computer readable medium, machine learning (neural networks), generating… a user interface with a plurality of interface screens. The use of machine learning is recited at a high level of generality, which merely amounts to using a general purpose computer as a tool to “apply” the abstract idea and/or is further merely an attempt to limit the abstract idea to a particular technological environment of using known machine learning techniques to perform the data calculation steps of the abstract idea which fail to integrate the abstract idea into a practical application because the aforementioned elements are merely generic computer components (MPEP 2106.05(f)).  Generating user interfaces amounts to no amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235) and/or (See MPEP 2106.05(h)) amount to no more than generally link a judicial exception to a particular technological environment is Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201 (Fed. Cir. 2016).  The specification further supports the “apply it” analysis as seen below: 

[0023] 		Processing device 104 may include a laptop computing device, a desktop computing device, a tablet computing device, or other type of computing device.
[0046] 		Processing device 104 may use machine learning to train a model (e.g., neural networks, mathematical/statistical models, classifiers, etc.) using historical business and region-specific data as well as performance data, such as ROI or other data.
[0054]		The computer or other processing systems employed by the present invention embodiments may be implemented by any number of any personal or other type of computer or processing system (e.g., desktop, laptop, PDA, mobile devices, etc.), and may include any commercially available operating system and any combination of commercially available and custom software (e.g., browser software, communications software, server software, profile generation module, profile comparison module, etc.). These systems may include any types of monitors and input devices (e.g., keyboard, mouse, voice recognition, etc.) to enter and/or view information.
Regarding Claims 2 and 9, the claims further narrows the abstract idea by specifying the cost information.
Regarding Claims 3, 10, and 16, the claims further narrows the abstract idea by specifying business information and providing information about groups not meeting goals. 
Claim 4, 11, and 17, the claims further narrows the abstract idea by specifying obtaining data, comparing data, and producing reports.
Regarding Claims 6 and 7, the claims further narrows the abstract idea by specifying the calculation of ROI, recommending a business expansion, and the use of business data. The Claim also recites the additional element of mining data. In Steps 2A/2B, this element would be insignificant extra-solution activity. The process is equated to mere data gathering (See MPEP 2106.05(g)). Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989). 
Regarding Claims 13 and 19, the claims further narrows the abstract idea by suggesting of managers to be rewarded based on performance thresholds.
Regarding Claim 20, the claims further narrows the abstract idea by calculating ROI and determining a group which has the highest ROI.
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the 
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1, 3, 4, 7, 8, 10, 11, 13-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 20190012167 A1) in view of Katta et al. (US 20080312942 A1), and Deodhar et al. (US 20140058801 A1).
Regarding Claims 1, 8, and 15, Boss teaches extracting, by a processing device, for respective groups of a plurality of groups of a business unit of an organization, human resource information from stored business information, the human resource information including, for employees of the respective groups, salary information and employee experience information;  (See Boss, [0004]; The present invention describes a system, method and computer program product to process both structured and unstructured team data relating to members development activities and recommend what attributes managers need to change in order to optimize the development teams output and further see Boss, [0006]; for each of a plurality of teams, receiving, at a hardware processor, activities data representing each team member's productivity relating to a product currently being developed; and receiving, at the hardware processor, further activities data relating to each team member's collaborative interactions; and performing, at the hardware processor, a cognitive classification of the activities for each of members of each team, and aggregating classifications of team members of each team to generate a respective individual team profile…an individual team profile data and corresponding team productivity function index data to a model trained to correlate the individual team profile to learned positive attributes associated with a most productive development team of the plurality of teams and further see Boss, [0041]; Moreover, there may be obtained from an entity's human resources department further developer information, including: their position, title, and the product they are developing, attrition, salaries, tenure, etc.).
extracting, by the processing device, for the respective groups, cost information, productivity information, quality information, and attrition data from the business information; (See Boss, [0039]; In one embodiment, data sources 200 that provide productivity and other data for the system to evaluate include, but are not limited to: accounting data 202 such as revenue, amount of sales, costs per software product offerings, for example, that is made available from a financial system; human resources data 208 including employee profiles and salary; social collaboration and networking data 215; software characteristics 218, e.g., the size, source, the presence and/or amount of changes, the presence and/or amount of defects, etc.; and further, customer service and support data 225 relating to that software being developed and attribute and further see Boss, [0041]; Moreover, there may be obtained from an entity's human resources department further developer information, including: their position, title, and the product they are developing, attrition, salaries, tenure, etc.). The Examiner interprets the software characteristics (size, changes, defects, etc.) as quality information.
training, by the processing device, a model via machine learning based on historical data of groups within the business unit to learn patterns of attributes and business metrics associated with highly performing groups, (See Boss, [0006]; In one embodiment, there is provided a computer-implemented method for improving the effectiveness and efficiency of software development operations. The method comprises: for each of a plurality of teams, receiving, at a hardware processor, activities data representing each team member's productivity relating to a product currently being developed; and receiving, at the hardware processor, further activities data relating to each team member's collaborative interactions; and performing, at the hardware processor, a cognitive classification of the activities for each of members of each team, and aggregating classifications of team members of each team to generate a respective individual see Boss, [0058]; In one embodiment, given the current and historical data that has been collected from the systems that measure user's behavior and personal productivity and/or product performance, a computer run model is generated that is configured to find which team(s) were most productive, and indicate which attributes (i.e., performance indicators) had the most impact upon the most productive team. In one embodiment, machine learning algorithms (such as multivariate linear models) are trained to establish quantitative relationships between the profiles of most effective development team).
wherein the model includes a [neural network] and is trained to produce a score proportional to a probability a group is a highly performing group; (See Boss, [0003]; While it is generally observed that productive teams do more, deliver faster, operate cheaper and create products with higher quality, it is not obvious what organizational factors and optimal values correspond to these high performing teams and further see Boss, [0006]; an individual team profile data and corresponding team productivity function index data to a model trained to correlate the individual team profile to learned positive attributes associated with a most productive development team of the plurality of teams and further see Boss, [0061]; In one embodiment, the system leverages reporting dashboards to provide a visual display of an overall productivity index with recommended improvement areas for the development team). The 
providing, by the processing device, for the respective groups, at least the human resources information, the cost information, the productivity information, the quality information, and the attrition data to a model trained via machine learning, the model producing respective scores for the plurality of groups; (See Boss, [0062]; FIG. 4 shows an example dashboard display 400 providing an operational read-out of productivity index 402 for a particular individual or team, with an indication of example top improvement areas, 410, 420, 430. The dashboard 400, in one embodiment, depicts an operational or benchmarking type approach by indicating comparisons of particular KPI attributes for a developer's team with other teams having average and more productive levels. In particular, data from the outputs of the model algorithms are formatted for display as shown in example dashboard 400 to provide visualizations for example KPI attributes 410 (“Attrition %” attrition rate attribute), 420 (“% Collocated” attribute), and 430 (“$k Cost Compensation per HC” or salary attribute and further see Boss, [0058]; In one embodiment, machine learning algorithms (such as multivariate linear models) are trained to establish quantitative relationships between the profiles of most effective development team (data derived from steps 102 and 105) and desired performance objectives). The Examiner interprets the productivity index as the scores for each group.
training, by the processing device, a second model via machine learning based on historical data of business organizations, actions taken to improve specific business metrics, and success of the actions, (See Boss, [0063]; In one embodiment, customized performance improvement recommendations are generated by applying the machine learning models from step 118, FIG. 1, based on the data from steps 102, 105 and 110 to identify which performance see Boss, [0066]; In one example table depicted, the recommendation consist of five steps, presented in order of priority: increase the number of patents filed (target: 20% increase in patents filed); reduce employee attrition (target: 50% reduction in attrition); improve employee collocation (target: increase team collocation by 10%); redistribute team seniority (target: 40% increase in junior resources, while keeping the ratio of senior and mid-career employees); and reduce the cost of development resources (target: 5% reduction in overall cost/compensation) and further see  Boss, [0052]; In one embodiment, a user-specified or system-specified weight(s) represents a priority set for a particular business objective(s) or business parameter(s) of a product being developed by the development team. and further see Boss, [0046]; In one embodiment, at 105, the system may initially perform a cognitive classification of activities for each team member, and define a job role for each team member using real-time and/or historical data). The Examiner further notes the plurality of “models” which would indicate multiple models being used. The Examiner notes the historic data used in Step 105 that is further used to train the ML model.
wherein the second model includes a second [neural network] and is trained to produce one or more actions with a highest probability of increasing business metrics; (See Boss, [0063]; In one embodiment, customized performance improvement recommendations are generated by applying the machine learning models from step 118, FIG. 1, based on the data from steps 102, 105 and 110 to identify which performance changes would provide the maximum impact for a given team, based on the team's profile and the development objectives (according to specified 
providing, by the processing device, values representing the [one or more lagging business metrics] to the second model trained via machine learning, the second model producing one or more actions having a highest probability of increasing the one or more lagging business metrics; (See Boss, [0036]; Based on the input data, the trained system/recommender module 350 takes the KPIs and builds the model that determines which of those KPI would be most predictive and/or important to address to increase productivity. The model learns, over time, which input parameters have the most improved effect on the output parameters for a particular productivity. The machine learning algorithms implemented in the model provides a set of predictive and descriptive data elements at a predetermined confidence level and further see Boss, [0068]; Continuing to step 130, FIG. 1, the tool then implements methods for continuous monitoring team performance over time, and generating alerts for targeted thresholds on prescribed improvement areas. In one embodiment, cognitive algorithms are continuously monitoring which recommendations had been implemented and how their implementation had affected the product marketplace performance (e.g., as captured in step 110, FIG. 1).). The Examiner notes the system of Boss takes all KPIs including the leading and lagging. The Examiner further notes that Deodhar below is relied upon to more explicitly teach the lagging indicators.
generating, by the processing device, a user interface with a plurality of interface screens; (See Boss, [0061]; In one embodiment, the system leverages reporting dashboards to provide a visual display of an overall productivity index with recommended improvement areas for the development team). The Examiner notes the plurality of dashboards as stated by Boss.
outputting, by the processing device, the one or more actions produced from the second model for increasing the one or more lagging business metrics on the plurality of interface screens of the user interface; and (See Boss, [0036]; The model learns, over time, which input parameters have the most improved effect on the output parameters for a particular productivity. The machine learning algorithms implemented in the model provides a set of predictive and descriptive data elements at a predetermined confidence level and further see Boss, [0067]; A third column 509 represents the corresponding Target goal for the particular attribute. Thus, for example, on recommendation 510 may be to increase the number of more junior members in the team, which may/may not requires a concurrent decrease in the number of senior team members (a senior distribution KPI attribute). Concurrently, there may be recommended for the team to decrease its overall cost of development resources as indicated for example recommendation 520 and further see Boss, [0013]; FIG. 5 provides an example of a recommendation displayed via a system interface in the form of a table or chart that provides data-driven actionable recommendations for each team's scenario to help improve that team's productivity).
navigating, by the processing device, between the plurality of interface screens to initiate the one or more actions from the user interface. (See Boss, [0070]; In one embodiment, FIG. 5 shows a system for implementing the methods herein for recommending KPI's to improve team productivity. Managers and executives of the development team may receive customized and regularly updated recommendations via dashboards 400 on how to increase productivity of the team and further see Boss, [0056]; In one embodiment, a user, via an interface to the system described herein with respect to FIG. 3, may input desirous objective(s), e.g., maximize revenue or grow revenue by 5% points over next 12 months, and assign it a higher weight. In one embodiment, example KPI's may be listed and objective function parameters that may be user-see Boss, [0031]; Input device 309 may include, for example, a keyboard, a mouse, a touch-sensitive display, a keypad, a microphone, or other similar input devices or any other input devices that may be used alone or together to provide a user with the capability to interact with the computing device 300). The Examiner notes that Boss teaches multiple dashboards (i.e. interfaces) and allows the user to interact through use of a keyboard, mouse, etc, similar to the methods stated in the Applicant’s Specification. (See Spec., [0059]; The interface may include any number of any types of input or actuation mechanisms (e.g., buttons, icons, fields, boxes, links, etc.) disposed at any locations to enter/display information and initiate desired actions via any suitable input devices (e.g., mouse, keyboard, etc.)).
Boss Teaches the use of machine learning and models, but fails to further explicitly teach the use of neural networks. However, Boss in view of Katta does further teach the use of neural networks: (See Katta, [0047]; Several methods exist for learning F which corresponds to the best set of attributes that are predictive of an optimal store, as measured by the components of Y. These include a linear model, logistic regression, linear discriminant analysis, neural networks, decision trees, and Gaussian Process Regression).
Boss teaches the limitations of claim 1, but does not further specify: obtaining, by the processing device, business data of one or more competitors from one or more public sources; However, Boss in view of Katta does teach this limitation: (See Katta, [0022]; The data analyzer 114 includes a computer with programmed with software, which enables communication with the databases 104, 106, 108, 110, and 112 to analyze data integrity and data quality. The databases 104, 106, 108, 110, and 112, and the data contained therein are analyzed to find utilizable data and further see Katta, [0033]; Unstructured data is available in many forms. News print, Internet textual publications, Internet images, television audio and video streams, see Katta, [0061]; The location of competitors, parking, square footage, rental rates, lease rates, nearby stores, location of other stores, spending patterns of customers, product mix, product locations, product brands, etc. are all useful indicators).
obtaining, by the processing device, business data of one or more competitors from one or more public sources; (See Katta, [0022]; The data analyzer 114 includes a computer with programmed with software, which enables communication with the databases 104, 106, 108, 110, and 112 to analyze data integrity and data quality. The databases 104, 106, 108, 110, and 112, and the data contained therein are analyzed to find utilizable data and further see Katta, [0033]; Unstructured data is available in many forms. News print, Internet textual publications, Internet images, television audio and video streams, satellite broadcasts, and radio broadcasts. In view of the limitations on computing power and network bandwidth, the presently most useful form of unstructured data is in the in the form of free-text narratives such as are available on the Internet, real-estate listings and venues such as Craigslist and further see Katta, [0061]; The location of competitors, parking, square footage, rental rates, lease rates, nearby stores, location of other stores, spending patterns of customers, product mix, product locations, product brands, etc. are all useful indicators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated business data as taught by Katta, because as taught by Katta, [0061]; the data can be used to generate “a composite indicator, which includes more than one indicator that is relevant for selecting an optimal business location. The step of 
While Boss teaches scoring teams and determining the most productive team, Boss does not further specify ranking. However, Boss in view of Katta does teach this limitation: ranking, by the processing device, the plurality of groups based at least partly on the respective scores; and; (See Katta, [0042]; Once these relevancy scores are measured for each variable in the table X, the columns in X can be rank ordered in terms of relevance. A pre-specified parameter w can be chosen so that only those columns in X, which have relevance greater than w.sub.r are retained).
outputting, by the processing device, the ranking of the plurality of groups. (See Katta, [0069]; FIG. 4 is a method 400 of providing rank-ordered list of potentially optimal business locations). The Examiner notes that the combination of Boss/Katta is relied upon to provide the outputted rankings. 
Boss/Katta teach the methods of claim 1 but do not further teach: comparing, by the processing device, the business data of the one or more competitors with business data of the organization related to at least one of one or more products and one or more services common to the competitor and the organization to determine one or more business metrics of the organization that are lagging behind one or more business metrics of the one or more competitors; However, Boss in view of Katta and Deodhar does teach this limitation: (See Deodhar, [0033]; Finally, senior management should have access to a global platform where see Deodhar, [0114]; FIG. 5 is an illustration of a Global Knowledge Platform configured for collecting Work Pattern trends across industries, verticals, countries, roles and timelines. This is based on Work Pattern data collected from contributing organizations in return for being able to perform relative comparisons and ranking with peer organizations and further see (See Deodhar, [0290]; In the fourth aspect of the disclosure, as illustrated in FIG. 5 below, the disclosure specifies a Global Work Pattern Knowledge Platform 500 in which organizations across various industries, verticals, countries, and scale, can participate by contributing their Work Pattern trends and analytics at a high level while retaining anonymity, and in return get feedback on how they rank relative to peer organizations selected based on criteria of interest). The Examiner interprets the feedback on ranking as the report, further the Examiner notes a ranking would indicate what areas the business would be ahead in as well as lagging behind).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated business comparing features as taught by Deodhar, because as taught by Deodhar, [0290]; the system provides “feedback on how they rank relative to peer organizations selected based on criteria of interest.” Knowing how the company performs relative to peer organizations allows the user to identify areas of need.
Further regarding Claim 8, Boss further teaches: A system for performing cognitive analytics, the system comprising: at least one processor; and a memory connected with the at least one processor, wherein the at least one processor is configured to perform: (See Boss, [0073]; The components of the computer system may include, but are not limited to, one or more 
Regarding Claim 3, 10, and 16.  Boss, in view of Katta/Deodhar further teaches: wherein: the business information includes corresponding goals for the respective groups of the plurality of groups; and the computer-implemented method further comprises: (See Deodhar, [0274]; A manager can define one or more goals related to Work Patterns for an organization sub-unit or specific individuals, resulting in an alert for the concerned individual or manager or both in case the goals are not met. As an option, the alert can be used to grant reward points if the effort is a positive effort). The Examiner notes the system sends alert when a goal is not met, thus identifying the group responsible.
determining, by the processing device, ones of the respective groups that are not reaching the corresponding goals, and (See Deodhar, [0274]; As an option, the alert can be used to grant reward points if the effort is a positive effort. For instance, if the productive hours for a user are less than expected hours for several days, then an alert can be raised to the individual and the manager. Further, if the productive hours have been high, the employee can be granted reward points. Similarly, if the user is not delivering required effort as agreed, such as on a specific Activity, or if the user is offline for more than required number of hours per day, week or month, then an alert is raised to the employee, and optionally for the manager). The Examiner notes the individual is identified and the system looks at the individual’s hours and effort to determine if an alarm needs to be raised. 
providing, by the processing device, information regarding the determined ones of the respective groups that are not meeting the corresponding goals and suggesting that action be taken regarding the determined ones of the respective groups. (See Deodhar, [0274]; A manager information regarding… The action to be taken in this instance is notifying the user and/or manager.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated goal system as taught by Deodhar, because as taught by Deodhar, [0051]; “enables higher productivity, increased output, and improved capacity utilization, by setting goals for greater yet reasonable effort, and more focused time on key Activities and Purposes, by highlighting the gap between current and desired performance, as well as the performance of the Top 20% at the level of organization sub-units and individual employees.” The goal setting system allows the user to better understand how each of their employees and groups are performing.
Regarding Claim 4, 11, and 17. Boss, in view of Katta/Deodhar further teaches: producing, by the processing device, a report indicating one or more business metrics of the organization that are lagging behind one or more business metrics of the one or more competitors based, at least partially on the comparing of the business data of the one or more competitors with the business data of the organization. (See Deodhar, [0290]; In the fourth aspect of the disclosure, as illustrated in FIG. 5 below, the disclosure specifies a Global Work Pattern Knowledge Platform 500 in which organizations across various industries, verticals, countries, and scale, can participate by contributing their Work Pattern trends and analytics at a high level while retaining anonymity, and in return get feedback on how they rank relative to peer organizations selected based on criteria of interest). The Examiner interprets the feedback on ranking as the report, further the Examiner notes a ranking would indicate what areas the business would be ahead in as well as lagging behind.
Regarding Claim 7 and 14, Boss in view of Katta and Deodhar mining, by the processing device, organization business data from public sources, the organization business data being related to at least one of products produced by the organization and services provided by the organization; (See Katta, [0022]; The data analyzer 114 includes a computer with programmed with software, which enables communication with the databases 104, 106, 108, 110, and 112 to analyze data integrity and data quality. The databases 104, 106, 108, 110, and 112, and the data contained therein are analyzed to find utilizable data and further and further see Katta, [0061]; The location of competitors, parking, square footage, rental rates, lease rates, nearby stores, location of other stores, spending patterns of customers, product mix, product locations, product brands, etc. are all useful indicators). The Examiner notes the system is looking at competitor proximity, spending patterns, and product mix which indicates the model is looking at products related to an organization. The product mix of competitors is interpreted as the data related to products by an organization.
mining, by the processing device, competitor business data from the public sources; (See Katta, [0064]; Heterogeneous data includes structured data fields reflective of demographics 
mining, by the processing device, region-specific data from a plurality of sources; and  (See Katta, [0058-60]; Location accessibility is an indicator that includes parking availability and proximity to well-traveled roads and freeways… Demographic variables include prospective customer gender, age, average income, education level, cultural affiliations and ethnicity, for examples. Census data is one source of demographic data…. The location of competitors, parking, square footage, rental rates, lease rates, nearby stores, location of other stores, spending patterns of customers, product mix, product locations, product brands, etc. are all useful indicators). The Examiner interprets the above data as the regional data.
recommending, by the processing device, one or more locations for at least one of business expansion and business continuity based on analysis of the mined business data, competitor business data, and region-specific business data. (See Katta, [0025]; The system 100 of the present invention automatically identifies and combines heterogeneous data sources to provide a rank-order list of possible locations in a spatial region.
Regarding Claims 13 and 19, Boss, in view of Katta/Deodhar further teaches: suggesting one or more managers to be rewarded, the one or more managers being associated with a respective one or more of the plurality of groups having a performance measurement that exceeds a threshold. (See Deodhar, [0276]; In some embodiments, a recognition-and-rewards system and a social platform is provided to motivate individuals and organization sub-units  
Claim(s) 2, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 20190012167 A1) in view of in view of Katta et al. (US 20080312942 A1), and Deodhar et al. (US 20140058801 A1), and Banerjee et al. (US 20130132162 A1).
Regarding Claim 2 and 9, while Boss/Katta/Deodhar teaches cost information, neither further specify capital expenditures nor operating expenditures. However, Boss/Katta/Deodhar in view of Banerjee does teach: wherein the cost information comprises capital expenditures, operating expenditures and at least one of travel costs, training costs, and costs per employee. (See Banerjee, [0020]; Further, the cost includes Capital Expenditure (CAPEX) cost, SI cost, Operational expenditure (OPEX) cost, administration cost, innovation cost, downtime cost and training cost and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated financial information as taught by Banerjee, because as taught by Banerjee, [0043]; “Upon the measurement of various collaboration parameters described above, the strategic module 101 projects and tracks roadmap, financial impact, pattern, architecture, life cycle and methodology and so on to enable the organization to reach the To-Be state. The road map provides scope definition, blue printing, feasibility and 
Regarding Claim 6, Boss/Katta/Deodhar further teaches: mining, by the processing device, organization business data from public sources, the organization business data; being related to at least one of products produced by the organization and services provided by the organization; (See Katta, [0022]; The data analyzer 114 includes a computer with programmed with software, which enables communication with the databases 104, 106, 108, 110, and 112 to analyze data integrity and data quality. The databases 104, 106, 108, 110, and 112, and the data contained therein are analyzed to find utilizable data and further and further see Katta, [0061]; The location of competitors, parking, square footage, rental rates, lease rates, nearby stores, location of other stores, spending patterns of customers, product mix, product locations, product brands, etc. are all useful indicators). The Examiner notes the system is looking at competitor proximity, spending patterns, and product mix which indicates the model is looking at products related to an organization. The product mix of competitors is interpreted as the data related to products by an organization.
mining, by the processing device, region-specific data from a plurality of public sources for regions in which at least one respective group of the plurality of groups is located; and  (See Katta, [0058-60]; Location accessibility is an indicator that includes parking availability and  Demographic variables include prospective customer gender, age, average income, education level, cultural affiliations and ethnicity, for examples. Census data is one source of demographic data…. The location of competitors, parking, square footage, rental rates, lease rates, nearby stores, location of other stores, spending patterns of customers, product mix, product locations, product brands, etc. are all useful indicators). The Examiner interprets the above data as the regional data.
predict, by the processing device, future performance of the business unit based at least partly on the mined business data and the mined region-specific data. (See Katta, [0056]; The step 206 of automatically extracting relationships generates a composite indicator, which includes more than one indicator that is relevant for selecting an optimal business location. The step of automatically extracting relationships, in accordance with one aspect of the invention includes generating a composite indicator, which correlates projected profitability and at least one other indicator and further see Katta, [0068]; and the step 308 of making a prediction about the selected business location from the extracted relationships to identify profitability drivers and inhibitors).
and recommending one or more locations for at least one of business expansion and business continuity based on analysis of the mined organization business data, the competitor business data, and the region-specific business data. (See Katta, [0025]; The system 100 of the present invention automatically identifies and combines heterogeneous data sources to provide a rank-order list of possible locations in a spatial region).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated location recommending features as taught by Katta, because as taught by Katta, [0004]; “In the past a data analyst had to investigate 
Boss/Katta/Deodhar teaches metrics surrounding a group (See Boss, 0062]; The dashboard 400, in one embodiment, depicts an operational or benchmarking type approach by indicating comparisons of particular KPI attributes for a developer's team with other teams having average and more productive levels), but they do not further explicitly teach ROI.  However, Boss/Katta/Deodhar in view of Banerjee further teaches: calculating, by the processing device, a return on investment for the business unit; (See Banerjee, [abstract]; The CAM measures parameters such as collaboration maturity and As-Is collaboration (current state of collaboration) collaboration, identifies collaboration pains, identifies existing and To-Be collaboration (desired collaboration state) patterns, suggests collaboration roadmap in an automated fashion, calculates Total Cost of Ownership (TCO), predicts Return Of Investment (ROI) and ensures usage of best practices in the collaboration space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have incorporated financial information as taught by Banerjee, because as taught by Banerjee, [0043]; “Upon the measurement of various collaboration parameters described above, the strategic module 101 projects and tracks roadmap, financial impact, pattern, architecture, life cycle and methodology and so on to enable the organization to reach the To-Be state. The road map provides scope definition, blue printing, feasibility and .
	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boss et al. (US 20190012167 A1) in view of Katta et al. (US 20080312942 A1), and Deodhar et al. (US 20140058801 A1), Banerjee et al. (US 20130132162 A1), and Bonner (US 20150317576 A1).
Regarding Claim 20, Boss/Katta/Deodhar/Banerjee further teaches: wherein the computer readable program code is further configured to: calculate corresponding [returns on investment] for respective groups of the plurality groups; (See Boss; [0062]; In particular, data from the outputs of the model algorithms are formatted for display as shown in example dashboard 400 to provide visualizations for example KPI attributes 410 (“Attrition %” attrition rate attribute), 420 (“% Collocated” attribute), and 430 (“$k Cost Compensation per HC” or salary attribute). For example, from the dashboard 400 of FIG. 4, there is depicted for each improvement area 410-430, a developer's team's performance over a historical time period plotted against other teams that may have a similar composition, e.g., an average performing development team or compared against the best performing team). The Examiner notes that Boss teaches KPI for each group and compares against the other teams. The Examiner further notes (Banerjee, [abstract]).
and determine which of the plurality of groups has a highest return on investment and [which of a plurality of regions], in which at least one of the respective groups of the plurality of groups is located, has a highest return on investment; (See Boss; [0062]; In particular, data from the outputs of the model algorithms are formatted for display as shown in example dashboard 400 to provide visualizations for example KPI attributes 410 (“Attrition %” attrition rate attribute), 420 (“% Collocated” attribute), and 430 (“$k Cost Compensation per HC” or salary attribute). For example, from the dashboard 400 of FIG. 4, there is depicted for each improvement area 410-430, a developer's team's performance over a historical time period plotted against other teams that may have a similar composition, e.g., an average performing development team or compared against the best performing team). The Examiner notes that Boss teaches the best performing group for each metric, but relies on Banerjee to specify ROI.
Boss/Katta/Deodhar/Banerjee further teaches the limitations of claim 20 but does not further specify the use of regions. However, Boss/Katta/Deodhar/Banerjee in view of Bonner does teach the regions aspect and further teaches rankings as well: (See Bonner; [0040]; Furthermore, the user interface can rank what products, brands, SKUs, sales region, business unit, manufacturing center, and product category, etc. by Risk Adjusted Performance Measure (RAPM) and further see Bonner [0015];  Specifically, the framework can model productivity measures such as corporate earnings and the impact of expenses, revenue, and profit/loss from financial instruments (e.g., hedging instruments, treasury instruments, debt, etc.) in a single framework which specifically integrates the effects on productivity measures from operational decisions, for example, those decisions made in relation to physical assets, real options, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have regions and rankings as taught by Bonner in order to  make the best use of resources and understand which areas are perform the best, because as taught by Bonner, [0015]; “specifically integrates the effects on productivity measures from operational decisions, for example, those decisions made in relation to physical assets, real options, and finished goods selection.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624